Citation Nr: 1816848	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-31 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a tongue disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1972.

This matter comes before the Board of Veterans' Appeals on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran appeared at hearing before the undersigned in June 2015.  A transcript of the hearing is of record.


FINDING OF FACT

The Veteran has a residual scar on the left side of the floor of his mouth that is the result of the in-service removal of a ranula.


CONCLUSION OF LAW

Entitlement to service connection for the residual scar, status post ranula removal, have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

The Veteran seeks entitlement to service connection for a tongue disability.  He claims the current disability is the result of the removal of a ranula from the left side of the floor of his mouth shortly before his separation from active duty in 1972.  Service treatment records confirm the in-service procedure.

A May 2014 VA examiner and a private oral surgeon, J.J.O., DMD, have both confirmed the Veteran has a residual scar as a result of the in-service removal of a ranula from the floor of his mouth.  Both experts noted there is intermittent swelling in the area of the scar.  The Board acknowledges the Veteran's assertion that he has a condition known as sialolithiasis; however, the experts who have provided opinions regarding the Veteran's claims have not found this to be the case.  The Board notes the Veteran does not have the requisite expertise or training to address a complex medical issue such as the diagnosis of a glandular condition like sialolithiasis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Nevertheless, the presence of a current disability has been established in the form a residual scar.

In sum, the record establishes all three elements of the Veteran's service connection claim.  There is a current disability in the form of a residual scar on the left side floor of the Veteran's mouth that results in intermittent periods of swelling.  The expert medical evidence clearly establishes this current disability is the result of the in-service removal of a ranula from the floor of the Veteran's mouth.  Thus, service connection for the residual scar, status post ranula removal, is warranted.






(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for the residual scar, status post ranula removal, is granted.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


